[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                   FOR THE ELEVENTH CIRCUIT      U.S. COURT OF APPEALS
                    ________________________       ELEVENTH CIRCUIT
                                                     OCTOBER 8, 2009
                                                    THOMAS K. KAHN
                      Nos. 08-16802 & 09-10500           CLERK
                       Non-Argument Calendar
                     ________________________

                D. C. Docket No. 08-01973-CV-WBH-1

GRAMS B. OSBORNE,


                                                     Plaintiff-Appellant,

                              versus

AMERICAN MULTI CINEMA, INC.,
d.b.a. AMC Theaters Parkway Point 15,
(DEPUTY) PHILLIP ANTONIO PAUL, Individual,
(DEPUTY) JEREMY GIBSON, Individual,
JOHN DOE, Individual,
a.k.a. Brittany,
JOHN DOE, Individual,
a.k.a. Taneka,
JOHN DOE, Individually,
Jointly, and Severally,
a.k.a. Insurance Company(s),


                                                 Defendants-Appellees.
                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (October 8, 2009)

Before MARCUS, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Grams B. Osborne appeals pro se the summary judgment against Osborne’s

complaint that his civil rights were violated in the events that led to his arrest and

prosecution in a Georgia court for criminal trespass. See 42 U.S.C. § 1983. The

district court concluded that the officers had probable cause to arrest Osborne. We

affirm.

                                 I. BACKGROUND

      Phillip Antonio Paul, a security officer for American Multi Cinema and an

officer of the Sheriff’s Department of Cobb County, Georgia, noticed Osborne

combing the lobby and hallways of the theater. Paul watched Osborne select

patrons and employees of the theater, primarily women, to approach, after which

he would “blatantly stare at them.” Paul confronted Osborne and questioned him

about his conduct. When Osborne stated that he did not have a movie ticket, Paul

told Osborne to leave the theater. Paul warned Osborne that if he did “come back

                                           2
and continue with [his] actions, [he] [would] be charged with criminal trespass.”

An employee of the theater later told Paul that Osborne had grabbed her hand.

      Osborne returned to American Cinema the next day, purchased a ticket, and

asked to speak with a manager about his conversation with Paul. Osborne

eventually spoke with security officer Jeremy Gibson. Gibson called Paul to

inquire about his conversation with Osborne. Paul told Gibson about Osborne’s

odd behavior and that Paul had banned Osborne from the premises.

      Gibson arrested Osborne and issued a written warning stating that Osborne

was “forbidden to return” to the theater. Osborne was charged in a Georgia court

for criminal trespass and obstruction of justice. A jury convicted Osborne of

criminal trespass and acquitted him of obstruction of justice.

      A Georgia appeals court reversed Osborne’s conviction on the ground that

he did not receive notice as required by state statute before he was arrested for

criminal trespass. Osborne v. State, 290 Ga. App. 188, 189–90, 665 S.E.2d 1, 2

(2008). The statute required that, to prosecute for criminal trespass, the trespasser

must receive notice from “the owner, rightful occupant” or an “authorized

representative of the owner or rightful occupant” that he is forbidden to enter the

premises, O.C.G.A. § 16-7-21(b)(2), and the evidence established that Paul had

not talked to or received permission from the owner or manager of the theater

                                          3
before he banned Osborne from the theater. Osborne, 290 Ga. App. at 189–90,

665 S.E.2d at 2. The state court explained that, had Osborne returned to the

theater after he received the warning from Gibson, Osborne “could have been

arrested for criminal trespass.” Id. at 190, 665 S.E.2d at 2.

      Osborne filed a complaint in a Georgia court that alleged he had been

falsely arrested and maliciously prosecuted in violation of state law by American

Cinema, Paul, Gibson, two other employees of American Cinema, and an unnamed

insurance company. Osborne alleged that the defendants also had violated his

rights to due process and equal protection under the Fourth, Fifth, and Fourteenth

Amendments, and his rights reserved under the Ninth and Tenth Amendments.

Osborne later moved to amend his complaint to add Cobb County and the State of

Georgia as defendants; to withdraw his claims under state law; and to add claims

of false arrest, false imprisonment, malicious prosecution, conspiracy to deprive

him of his rights to due process under the Fourteenth Amendment, and retaliation

for exercising his rights under the First Amendment.

      American Cinema, Paul, and Gibson removed the case. Later, American

Cinema moved for summary judgment. In support of its motion, American

Cinema filed a transcript of Osborne’s criminal trial. Osborne objected to the use




                                          4
of the transcript and argued that he had paid a court reporter under a binding

contract to record his trial and had exclusive rights to the transcript.

      The district court granted summary judgment in favor of the defendants.

The court granted Osborne’s motions to include additional defendants and his

complaints about the violation of his civil rights. The district court ruled that no

dispute of fact existed about whether Gibson had probable cause to arrest Osborne

and that the existence of probable cause precluded relief for Osborne’s complaints

of false arrest, false imprisonment, malicious prosecution under federal and state

law, conspiracy to violate his constitutional rights, and the violation of his rights

under the First Amendment. The district court ruled, in the alternative, that

Osborne failed to state a claim for a violation under the First Amendment because

he “[had] identified neither the protected speech that was suppressed or retaliated

against nor the manner in which Defendants supposedly suppressed speech or

retaliated against him.”

                           II. STANDARDS OF REVIEW

      We review a summary judgment de novo. Ellis v. England, 432 F.3d 1321,

1325 (11th Cir. 2005). The party that moves for summary judgment must establish

that the pleadings and evidence establish there exists no genuine issue as to any

material fact. Fed. R. Civ. P. 56(c); Celotex v. Catrett, 477 U.S. 371, 325, 106 S.

                                           5
Ct. 2548, 2554 (1986). “We review for abuse of discretion the district court’s

admission of evidence.” United States v. Deverso, 518 F.3d 1250, 1254 (11th Cir.

2008).

                                III. DISCUSSION

      Osborne raises two issues for our review. First, Osborne challenges the

summary judgment in favor of the defendants for his complaints of false arrest,

false imprisonment, malicious prosecution, conspiracy, and violation of his rights

under the First Amendment. Second, Osborne challenges the use of his state trial

transcript by American Multi Cinema. These arguments fail.

      The district court correctly granted summary judgment in favor of American

Cinema, Deputy Sheriffs Paul and Gibson, and the State of Georgia. The district

court found that Gibson had probable cause to arrest Osborne for criminal trespass

and that finding was supported by the record of Osborne’s state criminal

proceedings. Gibson reasonably believed that Paul had banned Osborne from the

theater and Gibson had probable cause to believe that Osborne, by returning to the

theater, had committed criminal trespass. That Osborne’s conviction was later

reversed because Paul lacked authority to ban Osborne from the theater does not

affect our analysis because “[p]robable cause does not require the same type of

specific evidence of each element of the offense as would be needed to support a

                                         6
conviction.” Holmes v. Kucynda, 321 F.3d 1069, 1079 (11th Cir. 2003). Osborne

argues that the warrant for his arrest was obtained by fraud and his conviction

could not provide “conclusive evidence of probable cause,” Condon v. Vickery,

270 Ga. App. 322, 324, 606 S.E.2d 336, 339 (2004), but Gibson obtained the

warrant after he arrested Osborne and Gibson had probable cause to make the

arrest. The existence of probable cause creates an absolute bar to Osborne’s

complaints of false arrest and false imprisonment, see Case v. Eslinger, 555 F.3d

1317, 1326–27 (11th Cir. 2009); Marx v. Gumbinner, 905 F.2d 1503, 1506 (11th

Cir. 1990), and defeats his claims for malicious prosecution, see Kjellsen v. Mills,

517 F.3d 1232, 1237–38 (11th Cir. 2008), and the violation of his rights under the

First Amendment, Dahl v. Holley, 312 F.3d 1228, 1236 (11th Cir. 2002). As

Osborne failed to establish that the defendants violated his constitutional rights,

his complaint of conspiracy also fails. Cook v. Randolph County, Ga., 573 F.3d

1143, 1153 (11th Cir. 2009).

      The district court did not abuse its discretion by admitting Osborne’s trial

transcript. Osborne complains that admission of the transcript violated state

evidentiary rules, but when a district court exercises supplemental jurisdiction

over alleged violations of state law, “federal law governs procedural issues.”




                                          7
McDowell v. Brown, 392 F.3d 1283, 1294 (11th Cir. 2004). Osborne cites no

authority that precludes admission of the transcript in his federal proceeding.

                               IV. CONCLUSION

      The summary judgment against Osborne’s complaint is AFFIRMED.




                                          8